          Case 1:20-cv-00137-JMS-RT Document 1 Filed 03/27/20 Page 1 of 4                                              PageID #: 1

IIID EKO 1 (Rov 06/08)Employmenl Discrimination Complaint




                                                                                                               FILED IN THE
                       JASON SCUTT
                                                                                                        UNITED STATES DISTRICT COURT
                     NAMIi                                                                                 district of HAWAII
                       950 WAILUPE DR
                     MAILINCi ADDRESS                                                                     ^ MAR 2 7 2020
                      WAILUKU, HI. 96793
                     CI TY, STATE,ZIP CODE
                                                                                                             o'clock and   minf m
                      808-250-0472                                                                          SUE BEITIA, CLERK '
                     TELEPHONE NUMBER
                       JASON.R.SCUTT.GMAIL.COM
                     EACSIMILE AND EMAIL,(irapplicabic)

                                                                  UNITED STATES DISTRICT COURT

                                                                    FOR THE DISTRICT OF HAWAII

                                                                                        CIVIL NO.   _   C V 20-0 01 J7 IIV'lQ
                                                                                                                         Q U%i^

                                                                                        EMPLOYMENT DISCRIMINATION
              JASON SCUTT
                                                                                             COMPLAINT                                 RT
                                                            Plaintiff,

                                               vs.
        STATE OF HAWAII UNEMPLOYMENT
        INSURANCE DIVISION




                                                            Defendant(s),


                                  Plaintiff resides at:

                                                             950 WAILUPE DR


                                  City, State & Zip Code                      WAILUKU, HI, 96793
                                   Phone number:                         808-250-0472

                                  Defendant is located at:


                                   Address-                         SOUTH HIGH STREET, # 201
                                                                             WAILUKU HI, 96793
                                   City, State & Zip Code




                      EEO 1 - Page I
Case 1:20-cv-00137-JMS-RT Document 1 Filed 03/27/20 Page 2 of 4                              PageID #: 2




    3.     This action is brought pursuant to Title VII ofthe Civil Rights Act of 1964 for
    ernployment discrimination. Jurisdiction is conferred on this Court by 42 U.S.C. § 2000c-5.
    Rquitabic and other relief is sought under 42 U.S.C. § 2000o-5(g).

    4.     Tiiis acts complained of in this suit concern:
                      X
           A.                     Failure to employ me.

           B.                     Termination of my employment
                      X
           C.                     Failure to promote me.

           D.                     Other acts as specified below:



     FAILURE TO PROVIDE REASONABLE ACCOMODATION TO PARTTPTPATR TN
    PROGRAM OR FIND APPROPRIATE WORK




     BEG 1 - Page2
  Case 1:20-cv-00137-JMS-RT Document 1 Filed 03/27/20 Page 3 of 4                                  PageID #: 3




         5.      Defendant's conduct is dlscriininatory with respect to the following:
                           X
                 A.                     My race or color.

                 B.       n             My religion.

                 C.       □             My sex.

                 D.        n            My national origin.

                 E.        SL           Other acts as specified below:
                           DISABILITY




          6.     The basic facts surrounding my claim of discrimination are:


Per the related case referenced above, I was terminated from Carbonaro CPA Firm and unable to find suitable employment
via Aitres Staffing, IVILP, or any other clients or associates of the related parties. Applied for Unemployment Benefits around
May 2020 via the State website; however was required to disclose any needed accommodations for disability via the
webform, which I did. I was subsequently denied any benefits or accommodation in the form of searching for jobs that I
would be physically able to perform. I was qualified otherwise and made many alternative attempts via Linkedin, lndeed.com
and other agencies. Have email records of ongoing job search, interviews and correspondence; however did not receive any
local offers. Was required then to apply for food stamp benefits from BESSD program; however was again denied the
emergency assistance. Was forced subsequently and currently to rely on dwindling credit card balances at high interest rates.
After a phone argument with a state employee, who indicated dislike for "houlis" refused to process the request and instead
mailed a denial of benefits letter citing my rental income which she had intentionally misted as 1300$. Actual accounting
records also provided to them at the time show the expenses included, which would bring the amount well below the
calculated poverty guidelines. Denials letters from UID also make clear that ONLY participants who become disabled while
already on the program are allowed to receive benefits with doctor note. New participants who choose to disclose their
disability via the webform are required to submit a different doctor form. That form is then used to discriminate or not allow
benefits based on the medical condition. No accommodations are offered to help find work for a disabled person.




          EEO 1 - Page3
Case 1:20-cv-00137-JMS-RT Document 1 Filed 03/27/20 Page 4 of 4                          PageID #: 4




                                                                  5\1\19
    7.     'Hie alleged disci iininatioii occurred on or about,
                                                                           (Dale)


    9.     1 filed charges with the Federal Fqual Rniployinent Opportunity Commission (or the
           Slate of Hawaii Department ofLabor and Industrial Relations, Enforcement Division)
           regarding defendant's alleged discriminatory conduct on or about.              9 —
                                                                                     (Date)


     10.   WHEREFORE,IMainliff prays that the Court grant such relief as may be appropriate,
           including injimetivc orders, damages,costs, and attorney fees.



                           Dated:



                                                                    e of Plaintiff


                                         JASON SCUTT

                                    Plaintiffs Name - printed, or typed.
                                    (NotarizalUm is not required)




     EEO 1 - Paged
